Title: To James Madison from Pierpont Edwards, 23 May 1809
From: Edwards, Pierpont
To: Madison, James


Sir
Bridgport May 23d 1809
I wrote you last week from New-Haven, and inclosed General Wilcox’s resignation. I then expressed the opinion, of a number of the friends of Government and mine also; as to a successor; I have suffered so much vexation while I have been District Judge occasioned by the conduct of the late Marshall, that I feel that my personal comfort may be again deeply affected, shou’d an impropper man happen to be appointed to that office.
It is said that two gentlemen, whose names I have not mentioned to you, are soliciting the appointment—Major Henry Seymour, of Hartford, & Captain Elisha Tracy of Norwich. The merits of both these were fully considered before I wrote my last letter. Mr Seymour’s Character is fair. He is a man whome, as a citizen, we respect; but he possesses no energy, of either body, or mind. Mr Tracy is not dificient in either, but, most unfortunately for himself, & for all who must do business with him, he is a man of uncontroulable irratibility. He has no controul of his passions, and when under the influence of a gust of it, is very abusive. I shall expect, shou’d he be appointed Marshall, that I shall be obliged to commit him for a contempt, or to submit to have my authority as Judge, trampled under his feet. His reputation, in point of integrity, (for aught I know) is fair; this notwithstanding, he is, in that part of the State where he resides, the most unpopular Republican there is in the State. I have had an opportunity of conversing with Mr Alexander Wolcot, of Middltown, & with Mr Spalding of Norwich, each in the most explicit manner derermined [sic], that nothing wou’d be more unfortunate for the District, than his being appointed Marshall. It is said that Mr Granger is favorable to his appointment: that Gentleman ought not to add to the Load, which his impropper & most unfortunate recommendation to the late President, of Mr Huntington, the present District Attorney has laid upon me—this load is quite as much as I can carry, & more than I can with patience. I am with great respect your obedt Servt
Pierpont Edwards
